     Case 8:19-cv-01070-JLS-KES Document 27 Filed 09/13/19 Page 1 of 3 Page ID #:116




 1
                                                                     JS-6
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9                                  SOUTHERN DIVISION
10     MARTIN SALSBERG, Derivatively on )          Case No. 8:19-cv-00998-JLS-KES
       Behalf of KUSHCO HOLDINGS, INC., )          Case No. 8:19-cv-01070-JLS-KES
11                        Plaintiff,    )
             v.                                    ORDER CONSOLIDATING
12                                      )          RELATED SHAREHOLDER
       NICHOLAS KOVACEVICH, DALLAS
       IMBIMBO, ERIC BAUM,              )          DERIVATIVE ACTIONS
13
       CHRISTOPHER TEDFORD, JIM         )
14     MCCORMICK, CHRIS MARTIN,         )          ORDER CLOSING ALL RELATED
       BARBARA GOODSTEIN, and           )          SHAREHOLDER DERIVATIVE
15     DONALD HUNTER,                              ACTIONS OTHER THAN LEAD
                                        )
16                        Defendants,   )          CASE
             -and-                      )
17     KUSHCO HOLDINGS, INC., a Nevada             ORDER RE STIPULATION TO
       corporation, ___________         )          APPOINT LEAD COUNSEL
18                 Nominal Defendant.   )
                                        )          AND RELATED MATTERS
19
       HOWARD NEYSMITH, Derivatively on )
20     Behalf of KUSHCO HOLDINGS, INC., )          ___
                        Plaintiff,      )
21           v.                         )
22                                      )
       ERIC BAUM, BARBARA GOODSTEIN,
       DONALD HUNTER, DALLAS            )
23
       IMBIMBO, NICHOLAS KOVACEVICH, )
24     CHRISTOPHER TEDFORD, JIM         )
       MCCORMICK, and CHRIS MARTIN,     )
25                      Defendants,     )
26           -and-                      )
       KUSHCO HOLDINGS, INC.,           )
27                  Nominal Defendant.
                                        )
28
     Case 8:19-cv-01070-JLS-KES Document 27 Filed 09/13/19 Page 2 of 3 Page ID #:117




 1          The Court has reviewed the parties' Stipulation filed in the Related Actions
 2 referenced above. (See, e.g., 19-00998 Doc. 24.) In consideration thereof, the Court
 3 hereby orders as follows:
 4                                         CONSOLIDATION
 5          Pursuant to Federal Rule of Civil Procedure 42(a)(2), the following Related Actions
 6 are hereby consolidated for all purposes, referred to as “the Consolidated Action”:
 7        Abbreviated Case Name              Case Number                     Date Filed
 8        Salsberg v. Kovacevich, et al.     8:19-cv-00998-JLS-KES           05/24/2019
          Neysmith v. Baum, et al.           8:19-cv-01070-JLS-KES           05/31/2019
 9
10
11          The files of the Consolidated Action shall be filed and maintained under Case No.
12 8:19-cv-00998-JLS-KES.
13          Every filing in the Consolidated Action, or in any separate action included herein,
14 shall bear the following caption:
15                            UNITED STATES DISTRICT COURT
16                           CENTRAL DISTRICT OF CALIFORNIA
17                                    SOUTHERN DIVISION
18     IN RE KUSHCO HOLDINGS, INC.               ) Lead Case No. 8:19-cv-00998--JLS-KES
       STOCKHOLDER DERIVATIVE                    )
19     LITIGATION                                ) (Consolidated with Case No. 8:19-cv-
                                                 ) 01070-JLS-KES) [List all]
20                                               )
21                                               )
       This Document Relates To:                 )
22                                               )
       [individual case name(s)/number(s) or     )
23                                               )
       “All Actions”]
24
25
26          The Clerk is directed to administratively close all cases other than the Lead Case.
27          The time in which to respond to the Complaints on file is extended to October 25,
28 2019. Response is required only if Plaintiff fails to file a Consolidated Complaint.

                                                -1-
     Case 8:19-cv-01070-JLS-KES Document 27 Filed 09/13/19 Page 3 of 3 Page ID #:118




 1          Plaintiffs shall file a Consolidated Complaint on or before October 18, 2019.
 2 Service and filing thereof must be in conformity with Local Rules 15-1 through 15-3. The
 3 Consolidated Complaint shall supersede all existing complaints filed in the Related
 4 Actions.
 5          Defendants shall have until December 17, 2019 to answer, move, or otherwise
 6 respond to the Consolidated Complaint. If Defendants move to dismiss, at the time of
 7 filing, Defendants shall notice the hearing for April 3, 2020, or the first available motions
 8 hearing date thereafter.
 9          In the event Defendants move to dismiss the Consolidated Complaint, Plaintiffs
10 shall have until February 17, 2020 to oppose.
11          Defendants shall have until March 18, 2020 to reply.
12          Pursuant to Fed. R. Civ. P. 5(b)(2)(E), all parties consent to service by e-mail of
13 any document required to be served in the Consolidated Action.
14          The parties also stipulated to the appointment of Lead Counsel. Lead counsel
15 appointment should be sought by noticed motion, even if such motion is expected to be
16 unopposed. Here, counsel seeking to be appointed as Lead Counsel should, at a
17 minimum, address the requirements of Federal Rule of Civil Procedure 23.1 and the
18 factors set forth in Larson v. Dumke, 900 F.2d 1363, 1367 (9th Cir. 1990).
19          In lieu of the procedures proposed by the parties regarding any other related
20 shareholder derivative actions, the parties are directed to notify the Court of any such
21 related cases in the manner set forth in Local Rule 83-1.3.
22          IT IS SO ORDERED.
23      Dated: September 13, 2019
24
25                                                 HONORABLE JOSEPHINE L. STATON
                                                    UNITED STATES DISTRICT JUDGE
26
27
28

                                                - 2-
